i*3¥-/v
                               ELECTRONIC RECORD



                                                                 64.01 (Appeal on Order of DNA
COA #      01-14-00167-CR                        OFFENSE: Testing)

           Abraham Campos v. The State of
STYLE:     Texas                                 COUNTY:         Brazoria

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    149th District Court


DATE:12/18/2014                  Publish: NO     TC CASE #:      26947




                        IN THE COURT OF CRIMINAL APPEALS


          Abraham Campos v. The State of
STYLE:    Texas

         PkOSE                        Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         Izfuvrh                                      JUDGE:

DATE:      OYfa&lxe/S'                                SIGNED:                           PC:

JUDGE:    fa liyuu^t—                                 PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD